Pee Cubiam.
There was presented to us informally on June 22d, 1934, two affidavits entitled as above, averring in substance that .at a meeting of the board of directors of the trust company *598of which the respondent was president and the relator had been and still claimed to be a director, the president refused to recognize the relator as a director on the ground that he was not then a director, and apparently after some sort of an investigation in the presence of the relator; and that thereafter the relator was excluded from the meeting by the order of the respondent.
Apparently the relator has been refused a writ of mandamus by a justice of this court and he has also resorted to the Court of Chancery for relief with what result' we are not definitely informed.
We are now asked for a writ of mandamus apparently to run against the relator alone. No notice whatsoever has been given of this application. No information is given us as to what, if any, formal action was taken by the board of directors or stockholders of the trust company affecting relator’s rights.
In these circumstances we are unwilling to move in this matter to any extent without affording the respondent and the trust company and its board of directors an opportunity to be heard.
Wé express no opinion as to whether mandamus is the proper remedy. If the relator desires to pursue the matter he may serve notice as the circumstances require and certainly upon the respondent and the trust company (with copies of affidavits upon which he relies) of such application as he desires to make at the opening of the next term of this court.